NO. 07-06-0274-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                  OCTOBER 17, 2006
                           ______________________________

                         SHEON ANTHONY POLK, APPELLANT

                                              v.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 52,538-A; HON. HAL MINER, PRESIDING
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Sheon Anthony Polk appeals his conviction for possession of a controlled

substance after a plea of guilty pursuant to a plea bargain. The certification of appeal

executed by the trial court does not disclose that he has the right of appeal; rather it states

that he has no right of appeal. By letter dated September 29, 2006, this court notified

appellant of this circumstance and that the appeal was subject to dismissal. The court also

requested that he either supply us with an amended certification illustrating that he has a

right to appeal or inform us why we should continue the appeal, by October 9, 2006. That

deadline has elapsed and we have received neither a response nor amended certification.
Thus, we dismiss the appeal. See TEX . R. APP. P. 25.2(d) (requiring that the appeal be

dismissed if a certification that shows that the defendant has a right of appeal has not been

made part of the record).


       Accordingly, the appeal is dismissed.




                                                  Mackey K. Hancock
                                                       Justice




Do not publish.




                                             2